UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period fromto Commission File number333-153381 FRESH START PRIVATE MANAGEMENT, INC. (Exact name of registrant as specified in its charter) Nevada 26-1972677 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 11010 East Boundary Road, Elk, Washington 99009 (Address of principal executive offices) (Issuer’s telephone number) Indicate by check mark whether the registrant (1) hasfiled all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).The registrant has not been phased into the Interactive Data reporting system. Yes [ ] No [ ] 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated[]Accelerated filer[] Non-accelerated filer [] (Do not check if a small reporting company)Small reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [X]No[ ] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:May 19, 2011: 75,430,000 common shares with a par value of $0.001 per share. 2 INDEX ITEM 1. Financial Statements 4 Condensed Balance Sheets as at March 31, 2011 and December 31, 2010 F-1 Condensed Statements of Operations For the three months ended March 31, 2011 and 2010 for the period January 28, 2008 (Date of Inception) to March 31, 2011 F-2 Condensed Statement of Shareholders’ Equity (Deficit) F-3 Condensed Statements of Cash Flows For the three months ended March 31, 2011 and 2010 and for the period January 28, 2008 (Date ofInception) to March 31, 2011 F-5 Notes to the Condensed Financial Statements. F-6-7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 8 ITEM 4. Controls and Procedures 8 PART 11. OTHER INFORMATION 10 ITEM 1. Legal Proceedings 10 ITEM 1A.
